UNITED STATES COURT OF APPEALS
Filed 12/4/96
                                   TENTH CIRCUIT




CARLOS ABAD,                       )
                                   )
      Plaintiff-Appellant,         )
                                   )                    No. 96-1095
v.                                 )                (D.C. No. 95-B-041)
                                   )                     (D. Colo.)
ROBERT FURLONG; ENDRE SAMU, )
Lieutenant; LARRY NUTTER, Captain; )
CORRECTIONAL OFFICER               )
WEAVER, in Their Individual and    )
Personal Capacities,               )
                                   )
      Defendants-Appellees.        )



                              ORDER AND JUDGMENT*



Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.**




      *
               This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
             After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore ordered
submitted without oral argument.
       Plaintiff Carlos Abad, appearing pro se, appeals the district court’s order granting

Defendants’ motion for summary judgment. Plaintiff filed this civil rights action under

42 U.S.C. §1983, alleging that Defendants (1) violated his rights to due process and equal

protection in connection with a Colorado prison disciplinary hearing, (2) violated his

rights to due process and equal protection by failing to provide him with procedural and

substantive disciplinary protections, (3) deprived him of a state-protected liberty interest

without due process, and (4) deprived him of a state-created liberty interest in visitation

without due process and in violation of the equal protection clause.

       The district court referred Plaintiff’s complaint to a magistrate judge. The

magistrate judge recommended that the district court grant Defendants’ summary

judgment motion on the ground that Plaintiff is not entitled to relief under Sandin v.

Conner, 115 S. Ct. 2293 (1995) (holding that prisoners’ protected liberty interests are

limited to deprivations which impose atypical and significant hardships on inmates in

relation to ordinary prison life). After reviewing the record de novo, the district court

adopted the magistrate judge’s recommendation.

       Plaintiff suffered administrative segregation and loss of 30 days good time credit

as a result of the disciplinary proceeding. These deprivations are not atypical and

significant within the meaning of Sandin. Sandin, 115 S. Ct. at 2301; see also

Templeman v. Gunter, 16 F.3d 367 (10th Cir. 1994). Likewise, Plaintiff’s loss of prison

employment and visitation rights, sanctions imposed apart from the disciplinary


                                              2
proceedings, fail to provide a basis for a federal constitutional claim. Templeman,

16 F.3d at 370 (holding Colorado inmate had no protected interest in prison job);

Kentucky Dept. of Corrections v. Thompson, 490 U.S. 454, 464-65 (1989) (holding

prisoners did not have a liberty interest in visitation in the absence of a specific state law

conferring such rights). Lastly, Plaintiff did not address his equal protection claims in his

brief to this court and has consequently abandoned them. See Harris v. Champion,

51 F.3d 901, 905 (10th Cir. 1995).

       After a full review of the record, the magistrate judge’s recommendation, the

district court’s order, and the parties’ briefs, we determine that the district court did not

commit reversible error and affirm.

       AFFIRMED.




                                            Entered for the Court,



                                            Bobby R. BALDOCK,
                                            Circuit Judge




                                               3